

115 HRES 1062 IH: Supporting the goals to protect United States military personnel from malaria.
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1062IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Panetta (for himself and Mr. Mast) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals to protect United States military personnel from malaria.
	
 Whereas fighting malaria is in the national interest of the United States; Whereas reducing the incidence of malaria protects United States servicemembers deployed to malaria-endemic regions;
 Whereas the World malaria report 2017 by the World Health Organization states that, in 2016, approximately 445,000 people died of malaria;
 Whereas, in 2016, 91 countries and areas had ongoing malaria transmissions, including areas of Africa and the Middle East;
 Whereas the Department of Defense reports that a total of 60 servicemembers were diagnosed with malaria in 2016, the highest number since 2011;
 Whereas incidents of malaria were diagnosed at or reported from 19 different medical facilities in the United States, Afghanistan, Qatar, Germany, Djibouti, Japan, and South Korea in 2017;
 Whereas the Department of Defense recognizes malaria as the number one infectious disease threat to United States military forces;
 Whereas United States support for efforts to fight malaria is in the foreign policy and humanitarian interests of the United States and highlights the values of the people of the United States through the work of governmental, nongovernmental, and faith-based organizations of the United States that are on the frontlines of the malaria battle globally;
 Whereas United States support for efforts to fight malaria and other infectious diseases advance the United States National Security Strategy, and is a key tool to enhance operational readiness, interoperability, and security cooperation, protecting Americans at home and abroad;
 Whereas the United States Government has played a leading role in the recent progress made toward reducing the global burden of malaria and other infectious diseases, particularly through bilateral, multilateral, international, and civil society partners;
 Whereas, since 1893, the Walter Reed Army Institute of Research (WRAIR) has played a leadership role protecting United States servicemembers from the world’s most pervasive infectious diseases, including malaria, HIV/AIDS, Ebola, and dengue;
 Whereas WRAIR Center for Infectious Disease Research has been responsible for developing critical Food and Drug Administration-approved medicines, vaccines, drugs, and other interventions used to prevent malaria, Japanese encephalitis, hepatitis A, adenovirus, and other infectious diseases in deployed servicemembers;
 Whereas the WRAIR Malaria Vaccine and Experimental Therapeutics Branches have emerged as the Department of Defense’s premier effort to develop vaccines and drugs to protect the warfighter from malaria and other infectious diseases and military health threats;
 Whereas WRAIR continues to play a leadership role in the research and development of lifesaving medicines including the recently approved tafenoquine, a radical cure and prophylaxis that protects the warfighter from P vivax relapse, a condition that causes approximately 8.5 million clinical infections per year worldwide;
 Whereas WRAIR leads the fight against drug-resistant strains of malaria, developing new treatments that have revolutionized malaria prevention efforts;
 Whereas WRAIR’s international network of laboratories supports medical diplomacy and fosters United States-host nation collaborations in biomedical research; and
 Whereas WRAIR’s unique expertise, capabilities, and resources have led to historic clinical trials, testing vaccines to prevent the spread of HIV/AIDS, zika, and malaria: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals of researching new interventions to prevent and treat malaria, as it is in the national security, foreign affairs, political, and humanitarian interest of the United States;
 (2)encourages continued leadership by the United States through programs such as the Walter Reed Army Institute of Research to ensure that the health of the Force is not jeopardized by vector-borne diseases; and
 (3)supports sustained or enhanced efforts so that once eliminated in a country, malaria does not return.
			